DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.
 
Response to Amendment
Arguments/Remarks (8/4/2022) amended claims 1, 4, 17-19, canceled claims 7, 8 and added new claims 22 and 23.    
Canceled claims 7 and 8 render moot prior objections/rejections, which are hereby withdrawn.  
Amended claims 1 and 17 (re “greatest” and training model) overcome prior rejections under 35 USC 112, which are hereby withdrawn.          
Claims 1-4, 6, and 9-23 are currently pending in this office action.


Response to Arguments
Applicant arguments (pgs 15-20) relative to the rejection of claims 1-4, 6 and 9-21 under 35 USC 101 have been considered and not found persuasive. 
    Argument II.A Applicant asserts (pgs 15-18) the office action fails to properly evaluate …integrate a practical application…
Response:   Initially, Examiner identified an abstract idea and proceeded with analysis under 2019 PEG guidelines, where instant claims are making a determination regarding a payment transaction from a user and whether exemptions will avoid an authentication challenge for the user which fits the abstract idea category certain methods of organizing human activity and fundamental economic practice .  Further, (in October 2019 Update: SME, pg 5), the sub-grouping – certain methods of human activities (that include commercial interactions) was explained to encompass certain activity between a person and a computer, as recited in the claims. That computers are used to implement this abstract idea regarding a payment transaction does not preclude the claim from reciting an abstract idea.   
   Applicant further asserts that claimed improvements to the functioning of computer systems were not considered by the Office and that the claimed subject matter improves computer functioning.   The Office notes that features or functionality that supposedly brings about a technological improvement must be identified in the specification and claimed in order for the claims to arguably be directed to that technological improvement (See e.g. Berkheimer v HP Inc (CAFC 2018-2-8), Slip opinion at 15-16).  
  The Office notes that upon recitation of an abstract idea and determination of claim limitations being directed to that abstract idea (as required by 2019 PEG), additional claim elements are considered for determination of a practical application or something significantly more than the abstract idea.  The Office has identified an abstract concept in the claims that fits the category of certain methods of organizing human activity  as the claim limitations describe mitigating risk as relates to authentication requirements for transactions (e.g., determining whether a requested payment transaction qualifies for an authentication exemption, based on training a machine learning model to predict likelihood of successful exemptions and ranking, and managing the requested payment transaction based on the determination).  Exemplary claim 1, as a whole, merely recites the implementation of the abstract idea on a computer or alternatively merely uses a computer as a tool to perform the abstract idea. The additional elements include computing devices and software used to implement the abstract idea (see detailed arguments below under 35 USC 101 section). 
   Applicant alleges technical advantages recited or inherently provided by claimed embodiments, but does not provide an explanation of how and (which) the particular claim limitations improve computer functioning or a particular technology.  Applicant asserts improvements to a computing system – e.g., reduce network latency (pg 16,17).  Items 1, 2 and 6 appear to address communication as relates to determination of an exemption, which of itself is recited as a part of the abstract idea, and as such, may be considered an improvement to the abstract idea but does not recite an improvement to the functioning of a computer system.   Applicant has merely alleged improving prediction of when an exemption may be successful and requesting an exemption based on a prediction, which of itself is a business process, and part of the abstract idea, as associated with determinations being made about potential transactions.   Computer components – the identified additional elements – are merely being used as tools to implement the abstract idea. (e.g., see McRO, Inc. v Bandai Namco Games Am., Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016)) (“We…look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.”) (citing Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir.)2016)).   Applicant has not demonstrated that the claimed subject matter provides the asserted improvement of reduced latency. 
   Items 3 and 4 appear to address risk mitigation as regards a need to communicate user information and a type of transaction that may be low risk.  If less user information is required to be communicated this could improve process security, and as a part of the abstract idea, this may indeed be the case; however, improved computer functioning is not here evident based on the information that is or is not communicated.  Item 4 merely recites a result of the abstract idea being less frustration to a user; however, this is not evidencing computer functioning improvement or technological improvement, rather it may be an improvement to the abstract idea itself.   The arguments presented in items 5, 7, 8 and 9, as relates to user interfaces, plugins and device specific authentication factors, are not commensurate with the scope of the claimed invention.  Accordingly, rejection under 35 USC 101 is maintained. 

    Argument II.B (pgs 18-20)…fail to properly evaluate whether claims 1-4, 6 and 9-21 provide an inventive concept …
   Applicant claimed subject matter recites methods of payment processing, which of itself fits a category of abstract idea - commercial interaction, where any alleged improvement is improving the abstract idea and not computer functioning or technology.   Arguments presented above in argument II.A are also applicable here.  Furthermore, additional elements – i.e., computer components, devices, software – as identified below, are analyzed as being generic computer components and specified at a high level of generality, as satisfying 2019 PEG guidance related to step 2B, inventive concept.    The machine learning also recites an additional element that is programming of a computer (software) to perform data analysis, and is used to implement the abstract idea (MPEP 2106.05(f)).  In that regard, the machine learning model itself is being utilized in its normal capacity as evaluative of data and continuing evaluation of prior results of its data analysis, and not an improvement in computer functioning or a technological improvement.  Accordingly, rejection of the claims under 35 USC 101 is maintained. 

Claim Objections
Claim 17 is objected to because of the following informalities:  the 5th line of the first limitation recites “…model being trained on the the exemption…” One of the recitations of  “the’ should be deleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6 and 9-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
   In sum, claims 1-4, 6 and 9-23 are rejected under 35 USC 101 because the claimed invention recites and is directed to a judicial exception (e.g., a law of nature, a natural phenomenon or an abstract idea) and does not recite additional elements that are indicative of a practical application or that are sufficient to amount to significantly more than the judicial exception, per the (2019 PEG) analysis as presented below.   

Step 1
Claims 1-3 and 21 recite a non-transitory computer-readable medium, which is a statutory category of invention. Claims 4, 6, 9-16, 22 and 23 recite a system comprising at least one computer device. Claims 17-20 recite a method.  All are statutory categories of invention. (Step 1: Yes)

Step 2A Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, independent claim 1 at its core recites the abstract idea of:
     train an exemption success…model on an exemption success history of a plurality of different exemptions from an authentication challenge performed by a payment issuer for a plurality of transactions, the exemption success…model being trained on the exemption success history being in correlation with one or more user characteristics and one or more transaction characteristics, the exemption success history indicating either an approval or a denial;
    determine a corresponding likelihood of success for respective ones of the
plurality of different exemptions based at least in part on the exemption success…model; 
    determine a ranking of the plurality of different exemptions based at least in part on the corresponding likelihood of success for the respective ones of the plurality of different exemptions;
      receive a payment transaction for a user account using a payment instrument from the payment issuer;
     determine, for the plurality of different exemptions, whether the payment transaction qualifies for the respective ones of the plurality of different exemptions;
      identify a particular exemption for the payment transaction from a subset of the plurality of different exemptions for which the payment transaction qualifies that has highest ranked corresponding likelihood of success to avoid the authentication challenge performed by the payment issuer according to the ranking;
       submit the payment transaction for processing by the payment issuer with the particular exemption requested;
      determine that the particular exemption has been approved by the payment issuer;
      update the exemption success history to include the approval of the
particular exemption;
      update the exemption success machine learning model based at least in
part on the updated exemption success history; and
     refrain from redirecting a client…associated with the user account to the authentication challenge performed by the payment issuer.
   Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: fundamental economic principles, as the claim limitations describe mitigating risk as relates to authentication requirements for transactions (e.g., determining whether a requested payment transaction qualifies for an authentication exemption, based on using a model (including training and updating) to predict and rank likelihood of successful exemptions, and determining and approving an exemption for a requested payment transaction based on  the model).  The recited computing device and client device do not necessarily preclude the claim from reciting an abstract idea.  Thus, the claim recites an abstract idea. (Step 2A Prong 1: Yes)

Step 2A, Prong 2
   The judicial exception is not integrated into a practical application.  The claim recites additional elements- non-transitory computer readable medium, computing device (with exemption selection engine, interpreted as software/programming), client device. The additional computing elements are recited at a high-level of generality (e.g., see specification, paragraphs 19 and 35 (client device), 19, 20, 35 (computing device); paras 127,128 (non-transitory computer readable medium)) such that the devices and software are generic components merely being used as tools (“apply it”) to perform the abstract idea (MPEP 2106.05(f)). The claim recites an additional element – machine learning – which merely recites programming of a computer to perform the claimed data analysis used to facilitate the abstract idea. (See, e.g., MPEP 2106.05(f)).  
    
Step 2B
   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. For similar reasons as discussed above with respect to integration of the abstract idea into a practical application, the additional elements further fail to provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea. Thus the claim is not patent eligible. (Step 2B – No).

Dependent claims 2-3 and 21 are rejected under 35 USC 101. 
Dependent claims 2 and 3 further define the abstract idea that is present in independent claim 1. Claim 3 recites additional element – computing device – for which arguments similar to claim 1 are applicable.  Claim 21 further describes the additional element – machine learning model – by describing its specificity to an issuer.  These dependent claims – 2, 3 and 21- do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.

Regarding independent claim 4:  the claim at its core recites the abstract idea of:
      train an exemption success…model on an exemption success history of a plurality of different exemptions from an authentication challenge performed by a payment issuer for a plurality of transactions, the exemption success…model being trained on the exemption success history being in correlation with one or more user characteristics and one or more transaction characteristics, the exemption success history indicating either an approval or a denial;
     receive a payment transaction for a user account using a payment
instrument from the payment issuer;
    determine, for the plurality of different exemptions, whether the payment
transaction qualifies for respective ones of the plurality of different exemptions;
and
    identify a particular exemption for the payment transaction from a subset of the plurality of different exemptions for which the payment transaction qualifies based at least in part on a corresponding likelihood of success for respective ones of the subset of the plurality of different exemptions based at least in part on the exemption success…model;
    submit the payment transaction for processing by the payment issuer without the authentication challenge performed by the payment issuer by applying the particular exemption;
     determine an outcome of applying the particular exemption for the payment transaction, the outcome indicating the approval or the denial of the
particular exemption;
     update the exemption success history to indicate the outcome; and
    update the exemption success…model based at least in part on the updated exemption success history.
     Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: fundamental economic principles, as the claim limitations describe mitigating risk as relates to authentication requirements for transactions (e.g., determining whether a requested payment transaction qualifies for an authentication exemption, based on using a model (including training and updating) to predict likelihood of successful exemptions, and managing a requested payment transaction (i.e., approving or denying the exemption) based on the determination). The recited computing device does not necessarily preclude the claim from reciting an abstract idea.  Thus, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
   The judicial exception is not integrated into a practical application.  The claim recites additional elements- computing device, exemption selection engine (software). The additional computing elements are recited at a high-level of generality (e.g., see specification, paragraphs 19, 20, 35 (computing device; para 22, fig 1(exemption selection engine)) such that the devices and software are merely being used as tools (“apply it”) to perform the abstract idea (MPEP 2106.05(f)). The claim recites an additional element – machine learning – which merely recites programming of a computer to perform the claimed data analysis used to facilitate the abstract idea. (MPEP 2106.05(f))   Re step 2B, similar arguments as presented for claim 1 are applicable. 
Dependent claims 6, 9-16, 22 and 23 are also rejected under 35 USC 101.    
   Dependent claims 6 and 16 further define the abstract idea by describing further exemptions and transactions based on the exemptions – i.e., ranking exemptions (claim 6), reporting an exemption (claim 16), presenting of an authentication challenge when an exemption is denied (clm 22); action (that does not occur) because an exemption is approved (clm 23).  The claims recite additional elements – computing device (exemption selection engine, payment handling service executable on the device), client device, machine learning (clm 6) – for which arguments related to the additional elements, computing device, client device and machine learning, from claim 1 are applicable. These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
   Dependent claims 9 and 10 further define the abstract idea by describing (claim 9) and requesting an exemption (claim 10).  The claims recite additional elements – plugins executable in the computing device.  Such recitation is of software that adds new functions to a host program (e.g., see specification, para 29).  As such, arguments are similar to claim 4 as relates to software (e.g., the engine of claim 4) functioning on the computing device.  These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  
   Dependent claims 11-15 further define the abstract idea by describing different exemptions – i.e., designated payee (11), recurring payment (12), payee initiated transaction (13), transaction value below threshold (14), authentication challenge performed by payee(15).   
    These dependent claims - 6, 9-16, 22 and 23 - do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.

Regarding independent method claim 17:  the claim at its core recites the abstract idea of:
     training…, an exemption success…model on an exemption success history of a plurality of different exemptions from an authentication challenge performed by a payment issuer for a plurality of transactions, the exemption success…model being trained on the the exemption success history being in correlation with one or more user characteristics and one or more transaction characteristics, the exemption success history indicating either an approval or a denial;
     receiving,…, a payment transaction for a user account using a payment instrument from the payment issuer;
     determining,…, for the plurality of different exemptions, whether the payment transaction qualifies for respective ones of the plurality of different exemptions;
     identifying,…, a particular exemption for the payment transaction from a subset of the plurality of different exemptions for which the payment transaction qualifies, the particular exemption being identified based at least in part on having a highest ranked likelihood of success to avoid the authentication challenge performed by the payment issuer according to the exemption success…model; 
     submitting,…, the payment transaction for processing by the payment issuer with the particular exemption requested;    
     determining, …, an outcome of the particular exemption, the outcome comprising the approval or the denial; 
    updating,…, the exemption success history to indicate the outcome of the particular exemption; and
    updating,…, the exemption success machine learning model based at least in part on the updated exemption success history.
 
    Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: fundamental economic principles, as the claim limitations describe mitigating risk as relates to authentication requirements for transactions( e.g., determining whether a requested payment transaction qualifies for an authentication exemption, based on using a model (including training and updating) to predict and rank likelihood of successful exemptions, and managing a requested payment transaction (i.e., approving or denying the exemption) based on the determination).  The recited one or more computing devices do not necessarily preclude the claim from reciting an abstract idea.  Thus, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims 18-20 further define the abstract idea recited in claim 17 from which they depend - i.e., claims 18 and 19 further describe a denied exemption and an approved exemption.  Claim 20 further describes ranking of the exemptions. Claim 20 recites additional element - machine learning– for which arguments similar to arguments from claim 1 are applicable. These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
   Therefore, claims 1-4, 6 and 9-23 are not patent eligible under 35 USC 101. 

                                          Cited Prior Art
The prior art made of record and not relied upon, yet considered pertinent to applicant's disclosure is listed in attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL A SEE/Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696